TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00117-CR


                                  Tajay Stephens, Appellant

                                               v.

                                 The State of Texas, Appellee


              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-16-301543, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant’s brief was originally due June 1, 2017. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

October 2, 2017. In granting the most recent extension, this Court advised counsel that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue.

              The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in

this appeal. Following the hearing, which shall be transcribed, the trial court shall order the
appropriate supplemental clerk’s and reporter’s records—including all findings and orders—to

be prepared and forwarded to this Court no later than November 27, 2017. See Tex. R. App.

P. 38.8(b)(3).

                 It is so ordered October 27, 2017.



Before Justices Puryear, Field, and Bourland

Abated and Remanded

Filed: October 27, 2017

Do Not Publish




                                                  2